Citation Nr: 1640631	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  13-21 825A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for prostate cancer, to include as due to radiation exposure.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Army from November 1977 to December 2000.
This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which processes all claims for service connection based on alleged radiation exposure.  Jurisdiction for this claim has been transferred back to the RO in Hartford, Connecticut.

In August 2015, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is associated with the claims file.  

By a December 2014 letter, the Veteran identified a private attorney, Michael J. Gardner to represent him.  In order to grant a power of attorney before VA, a veteran must submit either an executed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) or Appointment of Individual as Claimant's Representative (VA Form 21-22a) when an accredited attorney is selected.  An executed VA Form 21-22a is not of record in this case.  

VA's procedure in a case such as this is to send the veteran a letter requesting clarification regarding his or her desire to have representation and to hold the case in abeyance until clarification or an executed form is received.  Given the Veteran's health status and that this case is advanced on the docket, the Board will dispense with VA's normal procedure in this particular case and move forward with this remand to avoid delay.  However, the Board cannot recognize Mr. Gardner as the Veteran's representative, and the Veteran is informed that Mr. Gardner will not receive a copy of this remand.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

Although further delay is regrettable, the Board finds additional development must be undertaken prior to appellate review of the claim.

The Veteran seeks service connection for prostate cancer, which was diagnosed in July 2006 as clinical stage T2c with a primary Gleason grade of 4 and secondary Gleason grade of 4.  See September 2006 Memorial Hospital for Cancer and Allied Diseases Record of Operation, Discharge Summary, and Surgical Pathology Report.  He alleges the cancer was caused by exposure to radiation or is related to in-service epididymitis and swollen lymph nodes in the groin area.

The Veteran states he was exposed to radiation while serving during Operation Desert Storm; however, the circumstances of his exposure have not been alleged.  See March 2010 Report of General Information (VA Form 21-0820).  He served in Southwest Asia from August 1990 to March 1991.  See Certificate of Release or Discharge from Active Duty (DD Form 214).  

The Veteran also alleges radiation exposure during July 1986 when he was assigned to a "Green Light" team in the 5th Special Forces Group (Airborne) at Fort Bragg, North Carolina.  See December 2011 Veteran Statement.  In an undated and unsworn statement received by VA in August 2015, he elaborates on page 1 that Green Light teams were assigned to classified programs involving the unconventional delivery and manual detonation of Special Atomic Demolition Munitions (SADMs), nicknamed "backpack nukes."  He indicates in the statement that he believes he had exposure to an actual backpack nuke, as opposed to a simulated weapon, during the July 1986 exercise due to the unusual circumstances of the exercise.  See also August 2015 Board Hearing Transcript, pp. 6-7.  

In July 1986, the Veteran prepared the weapon, had it between his legs for several hours as the aircraft flew to its destination, parachuted out of the aircraft with the weapon, and then carried it on his back.  He states no dosimeter was worn.  Undated Statement, p. 2.  He also attests that he participated in classified tests overseen by the United States Department of Energy using SADMs.  See December 2011 Veteran Statement.  The Veteran's participation in July 1986 classified tests overseen by the Department of Energy was corroborated by D.C.L. in an undated statement received by VA in December 2014.

In accordance with VA's procedures for developing claims under 38 C.F.R. § 3.311 when radiation exposure has been alleged and, where as here, the veteran has been diagnosed with a "radiogenic disease" such as prostate cancer, the RO requested verification of the Veteran's alleged radiation exposure in December 2011 from the United States Army Dosimetry Center.  See Veterans Benefits Administration (VBA) Manual M21-1, IV.ii.1.C.3.f.  The Army Dosimetry Center responded in January 2012 that, in essence, it had no record of exposure for the Veteran.

The Veteran frequently contends that there would be no record of his radiation exposure because his missions were classified.  A review of the record shows that the Veteran has not been informed that veterans seeking benefits in connection with exposure to nuclear radiation are authorized by the Exposure to Nuclear Radiation and Department of Defense Secrecy Agreement to divulge to VA the name, location of their command, duties performed, dates of service, and related information necessary to validate exposure to nuclear radiation.  See VBA Manual M21-1, IV.ii.1.C.1.e. and IV.ii.1.C.6.a.  Therefore, a remand is necessary to so inform the Veteran and request that he provide the details of his alleged exposures consistent with the Secrecy Agreement.  

Because the Veteran alleges that he participated in classified tests overseen by the United States Department of Energy in July 1986, on remand the RO should search the Department of Energy central records repository as a part of a comprehensive search for records of occupational exposure to radiation.  See VBA Manual M21-1, IV.ii.1.C.3.g.  If the Veteran provides additional details concerning his alleged exposures, the RO should again request verification of the Veteran's radiation exposure from the Army Dosimetry Center.  Finally, the Veteran's complete personnel record is to be associated with the claims file to allow the Board to review it for evidence of radiation exposure/monitoring, such as a Record of Occupational Exposure to Ionizing Radiation (DD Form 1141) and participation in the Personnel Reliability Program or a similar program.

In August 2013, the Veteran alleged, for the first time in an unsworn statement, that his prostate cancer is related to in-service epididymitis and swollen lymph nodes in the groin area for which he received treatment in August through October 1993.  

Service treatment records show no evidence of diagnosis or treatment of prostate cancer.  They do reflect that in February 1982 the Veteran reported pain in the testicle for one week.  On examination, the right testicle was swollen, erythematous, and tender, with tenderness into the right lower quadrant.  A February 1982 urology consultation provided a diagnosis of acute epididymitis of the right testicle.

In February 1990, the Veteran reported a three day history of pain, inflammation, swelling, tenderness, and a small amount of drainage in a lesion on the back of his left thigh.  The diagnosis was cellulitis.  

In August 1993, the Veteran reported a one week history of testicular pain, a lesion on the back of his left leg that had a red streak running to the left inguinal area, and swollen lymph nodes on the left side.  The lesion had recurred about every six months for five years for one week at a time and had begun about the time the Veteran was diving around Africa.  Sometimes there was a red streak to the groin area, and sometimes there was no streak.  The pain had increased in severity with every episode.  Bilateral lymphadenopathy to the inguinal area also was present with slight epididymitis on the left testicle.  The assessment was herpetic lesion with an atypical presentation, which was consistent with the Veteran's history of travel and exposure, and epididymitis due to lymph congestion.  

An October 1993 urology consultation sheet shows a history of left-sided testicular pain for one month and three episodes of epididymitis in the past.  The tenderness had not resolved.  The assessment appears to be scrotal pain of unknown etiology.

The Board finds that a VA examination would be helpful to determine whether the Veteran's in-service epididymitis and swollen lymph nodes are related to his prostate cancer.  See Kowalski v. Nicholson, 19 Vet. App. 171 (2005).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Inform the Veteran that he if wishes to select a representative he must submit either a completed Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) or Appointment of Individual as Claimant's Representative (VA Form 21-22a) signed by himself and the representative, and provide the Veteran with a copy of each form.

2.  Inform the Veteran that veterans seeking benefits in connection with exposure to nuclear radiation are authorized by the Exposure to Nuclear Radiation and Department of Defense Secrecy Agreement to divulge to VA the name, location of their command, duties performed, dates of service, and related information necessary to validate exposure to nuclear radiation, and provide a copy of the agreement to the Veteran.  

3.  Consistent with the Exposure to Nuclear Radiation and Department of Defense Secrecy Agreement request that the Veteran provide a full description of his alleged duties and activities participating in radiation-risk activities during Operation Desert Storm from August 1990 to March 1991 and the classified tests overseen by the United States Department of Energy involving backpack nukes in July 1986. 

4.  Obtain the Veteran's complete service personnel file.

5.  Follow the procedures set forth in VBA M21-1, Part IV, Subpart ii, Chapter 1, Section C for verifying radiation exposure under 38 C.F.R. § 3.311, in particular, the RO should search the Department of Energy central records repository for records of the Veteran's occupational exposure to radiation.

6.  If the Veteran provides additional details concerning his alleged exposures, the RO should again request verification of the Veteran's radiation exposure from the Army Dosimetry Center.  

7.  Schedule the Veteran for a VA examination with an appropriate examiner competent to determine whether the Veteran's in-service epididymitis and swollen lymph nodes are related to his July 2006 diagnosis of prostate cancer.  In light of the Veteran's health status, if the Veteran is unable to attend a VA examination or fails to appear for a scheduled examination, a medical opinion from a VA examiner should be obtained in lieu of an examination.  The examiner must review the electronic claims file, and the examination report should include a notation that this record review took place.  

The examiner is requested to provide an opinion regarding whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's in-service epididymitis and swollen lymph nodes caused or are etiologically related to his July 2006 diagnosis of prostate cancer.  

In this regard, the examiner should consider that the Veteran was diagnosed during service with epididymitis in February 1982, cellulitis of the back of the left thigh in February 1990, and a herpetic lesion of the back of the left thigh and epididymitis due to lymph congestion in August 1993.  

The examiner also should consider that the Veteran's father was reportedly diagnosed with prostate cancer.  See August 2006 record from Memorial Hospital for Cancer and Allied Diseases, received April 22, 2010.

The examiner is informed that the Veteran has alleged that his prostate cancer was caused by in-service exposure to radiation; however, an opinion is NOT requested on that basis.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so.

8.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative, if any, should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




